NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         NOV 21 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10013

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00004-RVM

  v.
                                                 MEMORANDUM*
KISHA LYN MASGA KING,

               Defendant - Appellant.


                    Appeal from the United States District Court
                   for the District of the Northern Mariana Islands
                    Ramona V. Manglona, Chief Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Kisha Lyn Masga King appeals from the district court’s judgment and

challenges the 11-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       King contends that the district court procedurally erred at sentencing by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(i) relying improperly on the need to punish and to promote rehabilitation,

(ii) failing to consider the 18 U.S.C. § 3583(e) sentencing factors, and (iii) failing

to explain the above-Guidelines sentence. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

The record reflects that the district court did not impose the sentence for punitive

purposes. Moreover, although the court did discuss its hope that King would deal

with her substance abuse problem, it did not impose or lengthen her sentence to

promote rehabilitation. See United States v. Grant, 664 F.3d 276, 281-82 (9th Cir.

2011). Finally, the court adequately considered the section 3583(e) sentencing

factors and explained that the 11-month sentence was warranted in light of King’s

failure to be deterred and repeated breaches of the court’s trust. See United States

v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                     14-10013